Citation Nr: 0922069	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  94-40 059	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
dysentery. 

2.  Entitlement to service connection for hypertension or 
other cardiovascular disease secondary to post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a left eye 
disorder.

4.  Entitlement to service connection for gonorrhea.

5.  Entitlement to service connection for a lung disorder, 
including as secondary to Agent Orange exposure.

(The issues of entitlement to an evaluation in excess of 30 
percent for residuals of a right foot calcaneal fracture, and 
entitlement to a certificate of eligibility for financial 
assistance in purchasing an automobile and/or adaptive 
equipment are the subject of a separate Board of Veterans' 
Appeals decision). 


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to September 
1969, including in the Republic of Vietnam from April 1966 to 
April 1967.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 1992, July 1994 and November 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his spouse testified in support of these 
claims during a hearing held before the Board in Washington, 
D.C. in October 1997.  A transcript of their hearing 
testimony is part of the claims file.

The Board affirmed the RO's May 1992, July 1994 and November 
1995 rating decisions in April 1998.  The Veteran then 
appealed the Board's April 1998 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2001, the Court issued an Order vacating and remanding the 
claims of entitlement to service connection for residuals of 
dysentery, hypertension or other cardiovascular disease 
secondary to PTSD, and a left eye disorder to the Board for 
proceedings consistent with the Order. 

With regard to the claim of entitlement to service connection 
for gonorrhea, the Court explained that the Board had 
included it as an issue on appeal, but declined to consider 
it on the basis that the Veteran had withdrawn it during a 
telephone conversation with the RO in January 1997.  The 
Court further explained that, in addressing it in the 
Introduction section of the decision, the Board refrained 
from explicitly determining that the Veteran withdrew this 
claim.  Given that the Veteran did not file a written 
withdrawal of this claim, the Court held that the Board erred 
by implicitly withdrawing, and failing to adjudicate, the 
claim of entitlement to service connection for gonorrhea.  It 
thus vacated and remanded the matter to the Board for 
adjudication.   

In the Introduction section of its April 1998 decision, the 
Board also discussed the Veteran's properly perfected claim 
of entitlement to service connection for a lung disorder, 
including as secondary to Agent Orange exposure, but, again, 
refrained from considering it on the same basis noted above.  
The Court did not mention it because, curiously, the RO did 
not list it as an issue on appeal.  Thereafter, however, in a 
supplemental statement of the case issued in September 2003, 
the RO included it as an issue on appeal.  Based on this 
procedural history, the Board too has done so on the title 
page of this decision. 


FINDINGS OF FACT

1.  On June 1, 2004, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the Veteran representing a withdrawal of his appeal on the 
claims of entitlement to service connection for residuals of 
dysentery, hypertension or other cardiovascular disease, a 
left eye disorder and a lung disorder.     



2.  On January 12, 2005 and March 11, 2005, prior to the 
promulgation of a decision in the appeal, the Board received 
written notification from the Veteran, which may be construed 
as a withdrawal of his appeal on the claim of entitlement to 
service connection for gonorrhea.     


CONCLUSIONS OF LAW

1.  The criteria for the Veteran's withdrawal of a 
substantive appeal on the claim of entitlement to service 
connection for residuals of dysentery are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for the Veteran's withdrawal of a 
substantive appeal on the claim of entitlement to service 
connection for hypertension or other cardiovascular disease 
secondary to PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for the Veteran's withdrawal of a 
substantive appeal on the claim of entitlement to service 
connection for a left eye disorder are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

4.  The criteria for the Veteran's withdrawal of a 
substantive appeal on the claim of entitlement to service 
connection for a lung disorder, including as secondary to 
Agent Orange exposure, are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

5.  The criteria for the Veteran's withdrawal of a 
substantive appeal on the claim of entitlement to service 
connection for gonorrhea are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In this case, on June 1, 2004, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the Veteran requesting that the Board drop 
his appeal on the claims of entitlement to service connection 
for residuals of dysentery, hypertension or other 
cardiovascular disease, a left eye disorder and a lung 
disorder.  The Board construes this statement as sufficient 
to represent a withdrawal of the veteran's appeal on such 
claims.  

On January 12, 2005, prior to the promulgation of a decision 
in the appeal, the Board received a written statement from 
the Veteran indicating that if the RO granted him a 40 
percent evaluation for Reiter's syndrome with recurring 
iritis and urethritis and special monthly compensation at the 
housebound rate, such action would satisfy all claims on 
appeal.  Thereafter, the RO took such action and, in 
response, in a written statement dated March 11, 2005, the 
Veteran indicated that the claims that had been on hold 
because of an ongoing Remand, were settled.  Together, these 
written statements may be construed as a withdrawal of the 
Veteran's appeal on the claim of entitlement to service 
connection for gonorrhea.     

Given the foregoing, there remain no allegations of errors of 
fact or law for appellate consideration and the Board does 
not have jurisdiction to review the appeal on the withdrawn 
claims.  These claims must therefore be dismissed.




ORDER

The appeal on the claim of entitlement to service connection 
for residuals of dysentery is dismissed. 

The appeal on the claim of entitlement to service connection 
for hypertension or other cardiovascular disease secondary to 
PTSD is dismissed.  

The appeal on the claim of entitlement to service connection 
for a left eye disorder is dismissed.

The appeal on the claim of entitlement to service connection 
for gonorrhea is dismissed.

The appeal on the claim of entitlement to service connection 
for a lung disorder, including as secondary to Agent Orange 
exposure, is dismissed.



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


